MEMORANDUM OPINION
                                        No. 04-10-00808-CV

                                         Sam Alan BYBEE,
                                             Appellant

                                                 v.

                                       Beverly Cook BYBEE,
                                              Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-04427
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 19, 2011

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).


                                                      PER CURIAM